      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JUSTIN SMITH,

               Plaintiff,

v.                                                                 No. CIV 18-0739 RB/JFR

LIBERTY MUTUAL FIRE INSURANCE COMPANY,
CHERYL A. VAN DUSEN, CHERYL SLOAN, and
JOHN DOE AGENTS and ADJUSTERS,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       Justin Smith was involved in an accident with a hit-and-run driver. Mr. Smith’s mother had

contracted with Liberty Mutual Fire Insurance Company (Liberty) for automobile insurance, and

Mr. Smith was a Class I insured under that policy at the time of the accident. Mr. Smith submitted

a claim for all benefits available to him under the policy. He alleges that Liberty and two of its

agents, Cheryl VanDusen and Cheryl Sloan (the Individual Defendants), failed to promptly

investigate the accident and frivolously refused to pay his claim brought under the uninsured

motorist provisions of the policy.

       Having considered the parties’ summary judgment motions, the record, and the applicable

law, the Court grants summary judgment in favor of and dismisses all claims against the Individual

Defendants; grants summary judgment to Liberty and dismisses Count III (fraud); and grants

summary judgment in part in favor of Mr. Smith against Liberty on Count I (breach of contract).

I.     Statement of Facts

       On July 20, 2013, in Albuquerque, New Mexico, a hit-and-run driver (Matthew Chalan)

unlawfully ran a red light and struck Mr. Smith’s vehicle. (See Doc. 2-29 (1st Am. Compl.) ¶¶ 14–
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 2 of 27




15 & n.1.) Mr. Smith’s mother, Vicki Smith, had entered an automobile insurance policy with

Liberty, which was valid and in effect on July 20, 2013. (See id. ¶¶ 8–9, 24; Doc. 115-A.) As a

relative and resident of Vicki’s household, Mr. Smith was a rated driver and a “Class I” insured

under the policy. (Docs. 113-4 at 172:15–22; 115-A at 3.) The policy provided coverage for

property damage, medical payments, and uninsured motorist claims involving Mr. Smith. (See 1st

Am. Compl. ¶¶ 24–25; Docs. 115-A at 2; 122-15–16.)

       Mr. Smith reported the accident to Liberty, and Liberty responded in writing. (See Doc.

113-1 at 52:16–53:1.) On July 24, 2013, Liberty employee Aaron Hansen emailed Vicki Smith to

inform her that the “vehicle [was] repairable” and ask where she wanted it to be repaired. (Doc.

122-8.) Vicki called Liberty on August 5, 2013, to extend the term of the rental car and to check

on the status of her vehicle, which was at the appraiser. (Doc. 122-9.) The appraiser informed

Liberty that the vehicle was “less than $900 away from becoming a [total loss] . . . .” (Id.) Liberty

employee Jillian Reed told Vicki about the amount of the appraisal but “did not mention that it

was only $900 away” from becoming a total loss. (Id.) The appraiser’s repair estimate total was

$12,636.63, less a $500 deductible, for a total loss of $12,136.63. (See Doc. 133-13 at 2.) Mr.

Smith later testified that the vehicle was totaled, never repaired, and he was never informed that

Liberty intended to repair it. (Doc. 128-3 at 62:1–19.) On February 4, 2020, counsel for Liberty

sent Mr. Bleus a letter to explain that Liberty “identified an overpayment associated with the

applicable deductible” and issued a $250 check to Vicki Smith, as her deductible should have been

$250, rather than $500. (See Docs. 133-11; 133-12.)

       By August 28, 2013, the Claim File shows that Liberty was aware Mr. Smith claimed

serious personal injuries as a result of the accident. (Docs. 122-10 at 132:6–21; 117-16.) In August

and September 2013, Mr. Smith’s medical providers sent medical records to Liberty. (See Doc.


                                                 2
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 3 of 27




122-10 at 144:14–19, 163:7–13.) Scott Vos, Liberty’s Federal Rule of Civil Procedure 30(b)(6)

witness, stated that he would have expected an injury adjuster to be assigned to Mr. Smith’s case

by at least August 28, 2013, but that did not happen. (Id. at 132:23–133:2, 163:7–13.) Mr. Vos

testified that this omission was a mistake and not in conformity with Liberty’s “policies,

procedures, and guidelines for proper claim handling.” (Id. at 133:3–11.)

       On September 3, 2013, Mr. Smith, through his attorney, George Bleus, sent a letter to

Liberty to request a copy of the insurance policy and to inform Liberty that Mr. Smith intended to

claim all benefits available to him through the policy. (See Doc. 122-14; see also Doc. 122-10 at

134:23–135:13.) Liberty “should have” sent the policy but did not. (See Doc. 122-10 at 136:12–

20; see also Doc. 122-25.) There is also evidence that Liberty was on notice, no later than

September 19, 2013, “that the accident involved an uninsured vehicle.” (See Docs. 122-10 at

150:19–151:8; 122-20.) Again, Mr. Vos stated that because Liberty had notice of Mr. Smith’s

potential uninsured motorist bodily injury (UMBI) claim, he would have expected Liberty to

assign a “UMBI adjuster” to the claim. (Doc. 122-10 at 111:12–112:2, 120:17–19.) But rather than

a UMBI adjuster, Mr. Vos explained that Liberty assigned a “no-fault adjuster” to handle the

medical expense coverage. (See id. at 111:12–112:2, 130:23–131:1.) Presumably, Mr. Vos refers

here to Ms. VanDusen, who testified that as a senior no-fault claim adjuster, her responsibilities

included paying medical bills (known as “MedPay claims”) that Liberty received. (Doc. 113-3 at

71:17–19, 73:10–12.) Ms. VanDusen asserts that her role in Mr. Smith’s “claim was fairly

minimal”: she made sure the MedPay claims were paid. (Id. at 73:9–12.) She testified that “there

was one entry [in Mr. Smith’s file] with [her] name on it, . . . which ma[de her] role in this claim

extremely minimal.” (Id. at 169:9–12.)

       On September 26, 2013, Liberty employee Janet Friday, “the claims representative


                                                 3
          Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 4 of 27




assigned to [the] First Party Medical claim[,]” gave Mr. Bleus instructions on how to submit

medical bills. (Doc. 122-21.) Mr. Smith sought chiropractic care after the accident and last received

medical treatment for his injuries on October 22, 2013. (See Doc. 128-3 at 33:11–15, 40:21–23.)

He ended treatment because he had no health insurance, but he testified that he lost wages and

continues to experience pain from his injuries. (See id. at 35:18–37:22, 40:10–23.)

           On December 11, 2013, an employee of Mr. Bleus’s firm called Liberty to request

information. (See Docs. 122-22; 122-24 at 150:23–151:9.) Ms. Sloan testified that because there

was no UMBI adjuster assigned, this request would have been routed to Ms. VanDusen, who

would have been tasked with providing the information. (Doc. 122-24 at 151:10–152:2.) Instead,

Ms. VanDusen sent an email to Mr. Bleus’s firm identifying Ms. Sloan as the liability adjuster.1

(Doc. 136-1.) Ms. Sloan, who was at that time a third-party liability claims adjuster, handled claims

only for claimant property damage. 2 (See Doc. 113-2 at 46:8–9, 49:7–11, 75:23–76:4.) Here the

claimant was Mr. Chalan, the hit-and-run driver. (See id. at 104:1–6.) In July 2013, Ms. Sloan

determined “that the claimant was majority at fault and . . . closed the file.” (Doc. 113-2 at 73:7–

14; see also Doc. 122-6.) She testified that because Mr. Smith was not at fault, there was nothing

else for her to handle. (Doc. 113-2 at 76:3–7.) Mr. Vos testified that Liberty should have, but did

not, send a copy of the policy in response to the December 2013 phone call. (See Doc. 122-10 at

167:21–168:8.) There is evidence that Liberty sent “a Medical Payments Ledger to [Mr. Bleus]

indicating that [Mr. Smith] had exhausted his Med Pay coverage.” (See Doc. 117-23.)



1
  Mr. Smith argues that this identification of Ms. Sloan as a “liability adjuster” may have meant that she was a “first-
party” adjuster—or someone who would have been “assigned to process the [UMBI] claim . . . .” (See Doc. 136 at 8.)
Yet Ms. Sloan testified, and Mr. Vos affirmed, that she was a “third-party liability adjuster,” not a first-party liability
adjuster. (See Docs. 113-2 at 46:4–9, 73:4–14; 122-10 at 128:16–19.) Mr. Smith has come forward with no evidence
to specifically controvert this fact, thus there is no genuine dispute of fact on this issue.
2
    A “claimant” is an individual who is not insured with Liberty. (See Doc. 113-2 at 46:17–47:1.)

                                                            4
       Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 5 of 27




        In February and June 2014, Mr. Bleus sent demand letters to Liberty; the June letter was

addressed to the attention of Ms. VanDusen. (Docs. 122-23; 122-25.) Liberty did not send a

settlement offer in response to either letter. 3 (See Doc. 122-10 at 119:9–120:6.) Mr. Vos testified

that he “didn’t expect to see an offer because [Mr. Smith’s claim] hadn’t been assigned to a

[UMBI] adjuster” prior to the demand letter. (Id. at 117:25–118:3.) Mr. Vos reiterated, though,

that the claim “should have been assigned to a[ UMBI] adjuster . . . .” (Id. at 118:5–8.) It is unclear

exactly who should have assigned the claim to a UMBI adjuster. Ms. Sloan testified that if Ms.

VanDusen, while handling the MedPay claims, thought that the claim should be escalated to a

UMBI adjuster, she “would expect that [Ms. VanDusen] would do that.” (Doc. 122-24 at 124:22–

125:7.) Ms. Sloan cautioned, though, that she did not know how that would have been handled, as

she is unfamiliar with the operating policies of that department. (Id. at 125:7–13, 132:5–13.) For

his part, Mr. Vos referred to Liberty’s failure to assign a UMBI adjuster as a mistake made multiple

times, because the decision to assign a UMBI adjuster “would have been triggered on a number of

occasions.” (Doc. 122-10 at 177:11–16.)

        Ms. Sloan stated that when Liberty later received notice of Mr. Smith’s lawsuit, she

“opened the exposures required to handle that suit and assigned it to a litigation adjuster.” (Doc.

113-2 at 75:13–20; see also Doc. 122-10 at 114:20–23.) This presumably occurred around August

3, 2017, when Mr. Smith filed his original complaint in state court. See Smith v. VanDusen, D-

202-CV-2017-05651, Compl. (N.M. 2d Jud. Dist. Ct., Aug. 3, 2017). Mr. Vos testified that after

Mr. Smith filed the lawsuit, Liberty assigned a UMBI adjuster and sent a copy of the policy to Mr.



3
 Mr. Smith asserts that Mr. Vos testified it was Ms. “Sloan’s responsibility to respond to” the June 2014 letter, but
she “failed to respond to” it. (Doc. 136 at 8–9 (citing Doc. 122-10 at 117:9-13; 118:1-8; 119:21-24; 120:1-6; 169:1-
25) (emphasis omitted).) The Court cannot locate support for this assertion in the cited testimony, or in any of Mr.
Vos’s testimony.

                                                         5
       Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 6 of 27




Bleus. (See Doc. 122-10 at 115:22–25, 159:7–12.) He further stated that uninsured motorist

“coverage should have been made available to [Mr. Smith] for this accident.” (Id. at 171:16–17.)

        On November 28, 2017, Liberty moved to dismiss the state lawsuit, arguing that because

it had been more than four years since the accident, Mr. Smith’s claims against Mr. Chalan (and,

consequently, against Liberty) were barred by the three-year statute of limitations for personal

injury. (See Doc. 117-2.) See also Smith, D-202-CV-2017-05651, Mot. To Dismiss (N.M. 2d Jud.

Dist. Ct. Nov. 28, 2017). The state court denied the motion. Id., Order Den. (June 6, 2018). Liberty

removed the lawsuit to this Court on August 2, 2018. (See Doc. 1.)

        Mr. Smith asserts 11 claims in his First Amended Complaint 4: (I) breach of contract against

Liberty 5; (II) negligence against all defendants; (III) fraud and misrepresentation against all

defendants; (IV) breach of the implied covenant of good faith and fair dealing against all

defendants; (V) insurance bad faith in violation of the New Mexico Trade Practices and Frauds

Act, N.M. Stat. Ann. §§ 59A-1-1–30 against all defendants; (VI) violation of the New Mexico

Insurance Code Unfair Trade Practices Act (UTPA), N.M. Stat. Ann. §§ 57-12-1–26 against

Liberty; (VII) intentional infliction of emotional distress, which he has voluntarily dismissed

(Doc. 137); (VIII) negligent misrepresentation against all defendants; (IX) negligence per se

against all defendants; (X) unreasonable delay against all defendants; and (XI) punitive damages

against all defendants. (See 1st Am. Compl.) The parties have filed four dispositive motions, which

the Court considers together in this Opinion. (Docs. 113; 115; 117; 122.)




4
  Mr. Smith brings Counts I– V and VII–XI against “John Doe Agents,” “John Doe Adjusters,” or both. (See 1st Am.
Compl. at 1.) Because the parties have not addressed the claims against the John Doe defendants, the Court does not
include them in the recitation of the claims here.
5
 Mr. Smith originally brought Count I against all defendants, but he has since dismissed this claim as to Ms. Sloan
and Ms. VanDusen. (See Doc. 154.)

                                                        6
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 7 of 27




II.    Legal Standards

       A.      Summary Judgment Standard of Review

       “Summary judgment is proper if, viewing the evidence in the light most favorable to the

non-moving party, there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Halley v. Huckaby, 902 F.3d 1136, 1143 (10th Cir. 2018) (quoting

McCoy v. Meyers, 887 F.3d 1034, 1044 (10th Cir. 2018)). The Court treats cross-motions for

summary judgment no differently: it analyzes each motion on its own merits and “according to the

well-worn standard for individual Rule 56 motions.” See AT&T Mobility Servs., LLC v. Vill. of

Corrales, 127 F. Supp. 3d 1169, 1172 (D.N.M. 2015).

       “The movant bears the initial burden of ‘show[ing] that there is an absence of evidence to

support the nonmoving party’s case.’” Tanner v. San Juan Cty. Sheriff’s Office, 864 F. Supp. 2d

1090, 1106 (D.N.M. 2012) (quoting Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891

(10th Cir. 1991)); (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “Once the movant

meets this burden, rule 56 requires the non-moving party to designate specific facts showing that

there is a genuine issue for trial.” Id. (citing Celotex, 477 U.S. at 324; Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 256 (1986)). A party cannot “avoid summary judgment by repeating conclusory

opinions, allegations unsupported by specific facts, or speculation.” Id. at 1107 (quotation and

citations omitted). Instead, the non-moving party must come forward with “sufficient evidence on

which the factfinder could reasonably find” in her favor. Id. (citations omitted). Evidence that is

“merely colorable,” Anderson, 477 U.S. at 249, or consists only of “[u]nsubstantiated

allegations[,]” McCoy, 887 F.3d at 1044 (quotation omitted), is insufficient.

       Pursuant to Local Rule 56, the party moving for summary judgment “must set out a concise

statement of all of the material facts as to which the movant contends no genuine issue exists.”


                                                 7
       Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 8 of 27




D.N.M. LR-Civ. 56(b). The movant must number the facts “and must refer with particularity to

those portions of the record upon which the movant relies.” Id. In return, the non-moving party

must also provide “a concise statement of the material facts . . . as to which the non-movant

contends a genuine issue does exist. Each fact in dispute must be numbered, must refer with

particularity to those portions of the record upon which the non-movant relies, and must state the

number of the movant’s fact that is disputed.” Id. (emphasis omitted). “All material facts set forth

in the Memorandum will be deemed undisputed unless specifically controverted.” Id.

        Neither party strictly adhered to the Local Rules when filing the multiple briefs in this

matter. To begin, the parties submitted their pretrial motions three days after the deadline set in

the Scheduling Order (see Doc. 81 at 2) in contravention of Local Rule 56.1(a). Rule 56.1(a)

provides that “motions for summary judgment will not be considered unless filed within the

deadline set in the Rule 16 Scheduling Order.” D.N.M. LR-Civ. 56.1(a) (emphasis added). The

Court can find no record of either party seeking or being granted an extension. In the interest of

moving this case toward a resolution, the Court will consider the motions, but it advises counsel

for the parties to review and follow the Local Rules. The Court will address other errors and

objections in its analysis of each motion.

III.    Motion for Summary Judgment as to the Individual Defendants on Plaintiff’s Counts
        II, IV, V, VIII, IX, and X (Doc. 113) 6

        A.       Evidentiary Objections and Rulings

        Mr. Smith objects several times on the basis that many of Defendants’ “undisputed material

facts” are legal conclusions. (See Doc. 136 at 7–11.) To the extent that is true, the Court has framed

the facts accordingly. The Court will address all legal issues in its analysis.


6
  In accordance with summary judgment standards, the Court construes all facts in a light most favorable to Mr. Smith
in considering Defendants’ motions. (Docs. 113; 115.)

                                                         8
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 9 of 27




       Mr. Smith, however, fails to follow this District’s Local Rules in drafting his response

brief. Rather than “refer[ring] with particularity to [the] portions of the record upon which [he]

relies[,]” D.N.M. LR-Civ. 56.1(b), he relies in part on and “incorporates by reference” the

statement of facts in his second motion for summary judgment. (See Doc. 136 ¶¶ 7–10, 12–18.)

Most of these paragraphs do not specifically reference any of the 72 paragraphs of facts in his

second motion, and the Court declines to search for the facts he intends to incorporate. (See id. ¶¶

7, 10, 12–13, 16–18.) Thus, where he does not cite to a specific paragraph, the Court will not

consider the entirety of the factual background section from a separate brief in determining whether

a genuine issue of fact exists.

       B.      Mr. Smith fails to establish claims for negligence, negligent misrepresentation,
               and negligence per se against Ms. Sloan or Ms. VanDusen.

               1.      Count II (Negligence)

       In New Mexico, “a negligence claim requires the existence of a duty from a defendant to a

plaintiff, breach of that duty, which is typically based upon a standard of reasonable care, and the

breach being a proximate cause and cause in fact of the plaintiff’s damages.” Herrera v. Quality

Pontiac, 73 P.3d 181, 185–86 (N.M. 2003). Critical to a negligence claim are “the concepts of

foreseeability of harm to the person injured and of a duty of care toward that person.” Id. (quotation

and citation omitted). While negligence is generally a question of fact, the determination of

“[w]hether a duty exists is a question of law for the courts to decide.” Id. (quoting Schear v. Bd. of

Cty. Comm’rs of Bernalillo Cty., 687 P.2d 728, 729 (N.M. 1984)) (subsequent citations omitted).

“Once courts recognize that a duty exists, that duty triggers ‘a legal obligation to conform to a

certain standard of conduct to reduce the risk of harm to an individual or class of persons.’”




                                                  9
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 10 of 27




Grasshopper Nat. Med., LLC v. Hartford Cas. Ins. Co., No. CIV 15-0338 JB/CEG, 2016 WL

4009834, at *23 (D.N.M. July 7, 2016) (quoting Baxter v. Noce, 752 P.2d 240, 243 (N.M. 1988)).

       While Defendants include Count II (negligence) in the claims at issue in their motion (see

Doc. 113 at 1), they do not set it apart as an individual section of their brief like they did with the

other counts. Instead, within their section discussing negligent misrepresentation and negligence

per se, Defendants state: “Finally, while not plead [sic] as a separate count, it appears that [Mr.

Smith] also seeks to assert a claim of negligence as to the actions of the Individual Defendants.”

(Id. at 16.) Defendants then discuss the requirements to maintain a claim for negligence and argue

that neither Ms. Sloan nor Ms. VanDusen, as employees of Liberty, owed an individual duty to

Mr. Smith that would make them liable for a negligence claim. (See id. at 16–17.)

       Mr. Smith fails to respond to the Individual Defendants’ argument regarding whether they

owed him an individual duty of care, nor did he include any evidence or argument regarding

negligence in his response brief. (See Doc. 136.) Accordingly, the Court finds that he has waived

this claim. Even if he had addressed it, the Court has found no authority to conclusively establish

that New Mexico courts recognize negligence claims against individual adjusters. See, e.g., Trinity

Baptist Church v. Bhd. Mut. Ins. Servs., LLC, 341 P.3d 75, 86 (Okla. 2014) (finding that “from a

policy standpoint it makes little sense to hold that the adjuster has an independent duty when the

insurer itself is subject to liability for the adjuster’s mishandling of claims in actions alleging

breach of contract and bad faith”); Charleston Dry Cleaners & Laundry, Inc. v. Zurich Am. Ins.

Co., 586 S.E.2d 586, 589 (S.C. 2003) (following the “majority rule” and finding that insured

cannot bring claim of negligence against independent insurance adjuster or adjusting company,

because neither owes a general duty of care to insured) (gathering cases). The Court will grant the

motion and dismiss the negligence claim against Ms. Sloan and Ms. VanDusen.


                                                  10
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 11 of 27




                2.      Count VIII (Negligent Misrepresentation)

        To establish a claim of negligent misrepresentation in New Mexico, a plaintiff must

establish: “(1) the defendant made a material representation to plaintiff, (2) the plaintiff relied upon

the representation, (3) the defendant knew the representation was false or made it recklessly, and

(4) the defendant intended to induce reliance by the plaintiff.” Robey v. Parnell, 392 P.3d 642, 652

(N.M. Ct. App. 2017) (citing Saylor v. Valles, 63 P.3d 1152, 1158 (N.M. Ct. App. 2003)).

        Defendants argue that Mr. Smith has no evidence to show that either Ms. Sloan or Ms.

VanDusen “made material representations to [him] that were either false or made with an

expectation that Mr. Smith would rely upon such statements to his detriment.” (Doc. 113 at 14–

15.) Mr. Smith acknowledges that neither Ms. Sloan nor Ms. VanDusen personally spoke to him

but asserts that “Defendants rely on a narrow application of the word ‘misrepresentation.’” (Doc.

136 at 22.) He argues that they are liable for negligent misrepresentation because they:

        (1) failed to communicate coverage or deliver a verified/certified policy of
        insurance to the insured or his counsel prior to lawsuit having been filed, and
        despite repeated requests; (2) failed to open a UM[BI] exposure; (3) failed to assign
        a UM[BI] adjuster to investigate, evaluate, or process Plaintiff’s bodily injury
        claim; (4) failed to effectuate prompt, fair and equitable settlement of a UM[BI]
        claim where liability had become reasonably clear, following Plaintiff’s February
        28, 2014[] demand for settlement; (5) failed to effectuate prompt, fair and equitable
        settlement of a UM[BI] claim upon Plaintiff’s subsequent June 2, 2014[] 72 hour
        time-sensitive demand for settlement; and (6) failed in the performance of the
        contract by grossly overcharging a deductible (double what the insurer was lawfully
        entitled), and unlawfully withholding and benefitting from the overcharged funds
        for more than six and a half (6.5) years.

(Id. at 22–23 (emphasis omitted).)

        The Court agrees that it may be possible to maintain a claim for negligent misrepresentation

“aris[ing] from a failure to disclose . . . information.” See UJI 13-1632 NMRA comm. cmt. Mr.

Smith fails, however, to argue or provide evidence to establish that either Ms. Sloan or Ms.



                                                  11
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 12 of 27




VanDusen failed to act or communicate with any intent to induce his reliance. (See Doc. 136.)

Consequently, the Court will grant the motion and dismiss Mr. Smith’s claim for negligent

misrepresentation against the Individual Defendants.

               3.     Count IX (Negligence Per Se)

       Mr. Smith bases his negligence per se claim on N.M. Stat. Ann. § 59A-16-20, which is

known as the Unfair Insurance Practices Act (UIPA). (See Doc. 136 at 23.) The UIPA prohibits

“any practice which . . . is defined or prohibited as, or determined to be, an unfair method of

competition, or unfair or deceptive act or practice, or fraudulent.” N.M. Stat. Ann. § 59A-16-3.

New Mexico courts apply a four-part test to determine whether a plaintiff has established a

negligence per se claim:

       (1) [T]here must be a statute which prescribes certain actions or defines a standard
       of conduct, either explicitly or implicitly, (2) the defendant must violate the statute,
       (3) the plaintiff must be in the class of persons sought to be protected by the statute,
       and (4) the harm or injury to the plaintiff must generally be of the type the
       legislature through the statute sought to prevent.

Heath v. La Mariana Apartments, 180 P.3d 664, 666 (N.M. 2008) (quoting Archibeque v.

Homrich, 543 P.2d 820, 825 (N.M. 1975)).

       The Individual Defendants assert that the evidence clearly shows they “handled Mr.

Smith’s claim for benefits in accordance with industry standards and Liberty Mutual’s own claims

handling guidelines.” (Doc. 113 at 15.) They argue that Mr. Smith has demonstrated no facts to

suggest they violated any standard of conduct in § 59A-16-20. (Id.) Mr. Smith’s response is

lacking. Though § 59A-16-20 contains 15 prohibited practices, Mr. Smith fails to specify which

of the practices he believes the adjusters violated. (Doc. 136 at 23–24.) Even if he had addressed

each one, the Court agrees with Defendants that Mr. Smith has not mustered enough evidence to

show that they failed “to perform in conformance with the statute.” (See id. at 24.) Rather than


                                                 12
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 13 of 27




wade through all 15 subsections, the Court will address those Mr. Smith believes Liberty violated.

(See Doc. 122 at 30–31 (referencing N.M. Stat. Ann. § 59A-16-20(A)–(D), (G)-(H), (N)).)

       Subsection (A) prohibits misrepresentation of “pertinent facts or policy provisions relating

to coverages at issue.” N.M. Stat. Ann. § 59A-16-20(A). Mr. Smith has offered no evidence to

show that Ms. Sloan or Ms. VanDusen made any such misrepresentations. Subsection (B) prohibits

a “fail[ure] to acknowledge and act reasonably promptly upon communications with respect to

claims from insureds arising under policies.” Id. § 59A-16-20(B). Mr. Smith has not come forward

with evidence to show that either adjuster failed to promptly act in response to his communications

or were responsible for assigning his claim to a UMBI adjuster. Subsection (C) relates to the

adoption and implementation of standards for investigation. Id. § 59A-16-20(C). Mr. Smith has

not shown that the Individual Defendants were responsible for adopting or implementing standards

at Liberty. Subsection (D) prohibits “failing to affirm or deny coverage of claims of insureds within

a reasonable time . . . .” Id. § 59A-16-20(D). Mr. Smith fails to demonstrate that either Ms. Sloan

or Ms. VanDusen was charged with processing the UMBI claim.

       Subsections (G) and (H), which prohibit unfair practices related to making an offer for or

settling claims, are inapplicable, as Mr. Smith offers no facts to show that the Individual

Defendants were responsible for resolving his UMBI claim. Id. § 59A-16-20(G)–(H). Finally, he

has not shown that either adjuster “fail[ed] to promptly provide . . . a reasonable explanation . . .

for denial of a claim” as prohibited by subsection (N). Id. § 59A-16-20(N). In summary, Mr. Smith

does not provide facts to support a negligence per se claim based on N.M. Stat. Ann. § 59A-16-

20(A)–(D), (G)–(H), or (N), and the Court will grant the motion on this issue.




                                                 13
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 14 of 27




       C.      Mr. Smith fails to establish a claim for breach of the implied covenant of good
               faith and fair dealing against Ms. Sloan or Ms. VanDusen.

       In Count IV, Mr. Smith asserts that the Individual Defendants have breached the implied

covenant of good faith and fair dealing by:

       (i) failing to treat the insured’s interests equal to their own; (ii) failing to promptly
       investigate and promptly evaluate the insured’s claim; (iii) failing to reasonably
       settle the claim of the insured (when liability had become reasonably clear); and
       (iv) failing to deal fairly and honestly with the insured.

(Doc. 136 at 17; see also 1st Am. Compl. ¶ 105.) He argues that Ms. Sloan and Ms. VanDusen

violated Liberty’s policies and “act[ed] outside the scope of their authority.” (Doc. 136 at 18.)

Defendants assert that Mr. Smith “relies upon no testimony, affidavit or other evidence in the

record to support application of these statements to the individual defendants.” (Doc. 146 at 3.)

The Court agrees. Mr. Smith fails to show evidence that creates a factual issue regarding whether

Ms. Sloan or Ms. VanDusen were responsible for investigating his UMBI claim, assigning it to an

adjuster, or processing it. Nor does he show that either adjuster failed to deal with him fairly or

honestly. The Court will grant the motion with respect to Count IV.

       D.      Mr. Smith fails to establish a claim for insurance bad faith in violation of the
               UIPA against Ms. Sloan or Ms. VanDusen.

       Mr. Smith clarifies that he bases Count V, a claim for insurance bad faith, on § 59A-16-

20. (See Doc. 136 at 20–21.) As with his negligence per se claim, however, the Court finds that

Mr. Smith has not come forward with facts sufficient to withstand summary judgment based on an

alleged violation of § 59A-16-20. Thus, the Court will grant the motion with respect to Count V.

       E.      Mr. Smith fails to establish a claim for unreasonable delay.

       Finally, Mr. Smith claims that the Individual Defendants are liable for an unreasonable

delay in paying his claims, “because they failed or refused to do that which they were obligated to



                                                  14
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 15 of 27




do . . . .” (Doc. 136 at 20.) Again, Mr. Smith points to no evidence to show that either adjuster was

obligated to investigate, assign, process, or pay out on his UMBI claim. The Court will grant the

motion with respect to Count X.

       F.      Conclusion

       Examining the evidence in a light most favorable to Mr. Smith, the Court finds that

Defendants have shown an absence of evidence to support claims against Ms. Sloan or Ms.

VanDusen for negligence (Count II), breach of the covenant of good faith and fair dealing (Count

IV), insurance bad faith (Count V), negligent misrepresentation (Count VIII), negligence per se

(Count IX), and unreasonable delay (Count X). And although not raised in the motion, the Court

finds “it is ‘patently obvious’ that [Mr. Smith] could not prevail on” his claim for punitive damages

(Count XI) against the Individual Defendants. See McKinney v. State of Okla., Dep’t of Human

Servs., Shawnee, Okla., 925 F.2d 363, 365 (10th Cir. 1991) (quotation omitted). Because Mr.

Smith fails to provide evidence to show there is a genuine issue for trial on these claims, the Court

grants the motion.

IV.    Defendants’ Motion for Summary Judgment as to Count III (Doc. 115)

       A.      Evidentiary Objections and Rulings

       Mr. Smith asserts that he “has ample evidence that Defendants knew of the falsity of the

representations made to the insureds[,]” and he “intends to present Agent Ellen Marshall [at trial]

to testify to her representations made to the insureds in selling the . . . automobile insurance

policy . . . .” (Doc. 133 at 9 (emphasis omitted).) Mr. Smith cannot create a factual dispute on his

fraud claim by referring to testimony that is not before the Court.

       B.      Mr. Smith fails to establish a claim for fraud.

       In Count III, Mr. Smith brings a claim for fraudulent misrepresentation against Liberty and


                                                 15
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 16 of 27




its adjusters and claim representatives. (See 1st Am. Compl. ¶¶ 93–100; Doc. 133 at 15.)

       To prove fraudulent misrepresentation, a plaintiff must demonstrate by clear and
       convincing evidence that (1) a representation of fact was made (either by
       commission or by omission) that was not true, (2) the defendant made the
       representation knowingly or recklessly, (3) the representation was made with the
       intent to induce the plaintiff to rely upon it, and (4) that the plaintiff relied on the
       representation.

Encinias v. Whitener Law Firm, P.A., 310 P.3d 611, 620 (N.M. 2013) (citing UJI 13-1633, NMRA;

In re Stein, 177 P.3d 513, 522 (N.M. 2008) (misrepresentation may be committed by omission)).

Mr. Smith premises his claim on two theories. First, he asserts that Defendants are liable for

fraudulent misrepresentation because they overcharged for the property damage deductible. (Doc.

133 at 16.) Second, he argues that Liberty is liable because it moved to dismiss the state court

lawsuit. (Id. at 17.) His claim fails under both theories.

       Regarding the deductible, Mr. Smith asserts that Liberty falsely assured its “insureds that

it would only charge the property deductible amount to which the parties . . . stipulated to in the

insurance contract.” (Id. at 16.) He argues that because Liberty overcharged on the deductible,

there is sufficient evidence for a “jury to decide whether Liberty . . . made that representation

recklessly or knowingly.” (Id.) He acknowledges that there is no direct evidence that Liberty

intended for him to rely on its misrepresentation, but argues that “a reasonable jury can certainly

make the factual determination concerning intent” considering “the totality of the circumstances.”

(Id.) He does not specifically address the fourth element but asserts that “Liberty Mutual and its

agents made [the fraudulent mis]representation . . . to induce the insured to agree to pay insurance

premium[s] as part of a yearly insurance contract.” (See id. at 17.)

       It is this fourth element that sinks Mr. Smith’s claim. Mr. Smith must show that he relied

on the alleged misrepresentations. Yet he was not a party to the contract—he did not act in reliance



                                                  16
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 17 of 27




on any representation. See Saylor, 63 P.3d at 438 (affirming dismissal of fraudulent

misrepresentation claim where plaintiff failed to show detrimental reliance on misrepresentation).

His mother relied on Liberty’s representations when she entered the insurance contract. Mr. Smith

argues that Liberty owed him a fiduciary duty as a Class I insured under the contract. (See Doc.

133 at 7–8.) Yet he cites no authority to establish that his status as a Class I insured under his

mother’s insurance policy demonstrates his detrimental reliance. This claim fails.

        His claim based on Liberty’s motion to dismiss shares a similar fate. Mr. Smith asserts that

in moving to dismiss his state court complaint, Liberty “deliberately misrepresented” facts to the

state court “that it knew to be untrue.” (Doc. 133 at 18.) He does not show, however, that Liberty

made a misrepresentation to him in moving to dismiss the state court lawsuit, nor that he relied on

any misrepresentation. Accordingly, this claim also fails. The Court grants summary judgment to

Defendants on Count III.

V.      Mr. Smith’s Motion for Summary Judgment as to Counts IV and XI (Doc. 117) 7

        A.       Evidentiary Objections and Rulings

        In its response, Liberty vaguely objects to 13 of Mr. Smith’s exhibits as “inadmissible

cites”: the expert report (Doc. 117-18); the February 2014 (Doc. 117-22) and June 2014 (Doc. 117-

23) demand letters; the Claim File notes (Docs. 117-8–9, 117-12, 117-14–16, 117-19–21); and the

September 2013 letter of representation (Doc. 117-17). (Doc. 128 at 4.) It argues that all facts

grounded in these exhibits should be rejected because they rely on inadmissible evidence. (Id.

(citing Doc. 117 ¶¶ 1–7, 9–10, 12–13, 17–20, 27–31, 33–35, 39, 41).) Liberty offers no specific

reasons for its objection beyond its contention that the evidence is “inadmissible.” (Id.)



7
 In accordance with summary judgment standards, the Court construes all facts in a light most favorable to Liberty in
considering Mr. Smith’s motions. (Docs. 117; 122.)

                                                        17
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 18 of 27




       The Court finds that Mr. Smith’s exhibits are largely admissible over Liberty’s objections.

First, as the Court has not relied on the expert report in deciding the parties’ motions, any objection

is moot. Second, Mr. Smith asserts that Liberty disclosed the Claim File notes in response to a

Request for Production of Documents; thus they are admissible as records maintained in the

regular course of business. (Doc. 145 at 4 (citing Fed. R. Evid. 803(6)).) Mr. Smith’s February

2014 and June 2014 demand letters and the September 2013 letter of representation are part of the

same Claim File and are similarly admissible. Without more specific argument from Liberty, the

Court overrules its objections to these exhibits.

       The Court pauses here to express its frustration with the parties’ strategy in filing four

motions for summary judgment. In all, the Court has examined 12 briefs totaling 219 pages,

accompanied by 276 pages of exhibits. Many of the exhibits are duplicative, in violation of Local

Rules. See D.N.M. L.R.-Civ. 10.7. (Compare, e.g., Doc. 113-4, with Doc. 115-2; Doc. 117-1, with

122-1; 117-6–7, with 122-15–16; 117-8, with 122-6.) Mr. Smith even moves for summary

judgment on Count IV in both of his motions. (See Docs. 117; 122.) Perhaps due to the flurry of

briefs and duplicative exhibits, Liberty lodges objections to exhibits attached to Mr. Smith’s first

motion but fails to object to the same exhibits he attaches to other briefs. The parties could have

easily consolidated their arguments into one dispositive motion each. The Court advises the parties

to do so in the future to save the Court valuable time, and the litigants money.

       B.      Mr. Smith’s claim for breach of the implied covenant of good faith and fair
               dealing will be decided by a jury.

       New Mexico recognizes that insurance contracts incorporate “an implied covenant of good

faith and fair dealing that the insurer will not injure its policyholder’s right to receive the full

benefits of the contract.” Salas v. Mountain States Mut. Cas. Co., 202 P.3d 801, 805 (N.M. 2009)



                                                    18
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 19 of 27




(quotation omitted). This “covenant requires that neither party do anything which will deprive the

other of the benefits of the agreement.” Id. (quotation omitted). In Count IV, Mr. Smith asserts

that Liberty breached the covenant by: (1) failing to disclose that the hit-and-run driver was

uninsured; (2) seeking to avoid paying his claim by moving to dismiss the state lawsuit; (3) failing

to communicate coverage; (4) failing to open, process, and investigate a UMBI claim; and

(5) failing to respond to his settlement demands. (Doc. 117 at 20–24; 1st Am. Compl. ¶¶ 101–07.)

Liberty argues that it properly handled and made a good faith attempt to settle his claim. (Doc. 128

at 9–10.) It also argues, without citing legal authority, that any failure to produce the policy is not

actionable because Mr. Smith is not the named insured. (Id. at 10.)

       Liberty’s 30(b)(6) witness, Mr. Vos, testified that Liberty received information on several

that should have prompted it into action:

       (1) September 3, 2013 – Mr. Bleus’s letter of representation (Doc. 117-17): Mr. Vos
       testified that this letter put Liberty on notice that Mr. Smith was seeking UMBI benefits
       and stated that Liberty should have both assigned the claim to a UMBI adjuster and sent a
       copy of the policy as requested. (Doc. 117-13 at 134:23–136:24, 151:9–17, 163:14–22.)

       (2) September 19, 2013 – Claim File note (Doc. 117-20): Mr. Vos stated that Liberty knew
       the vehicle involved in the accident was uninsured. (Doc. 117-13 at 150:14–151:8.)

       (3) December 11, 2013 – Claim File note regarding telephone call from Mr. Bleus’s office
       requesting policy (Doc. 122-22): Mr. Vos testified that he would have expected Liberty to
       have sent a copy of the policy and assigned a UMBI adjuster to Mr. Smith’s claim in
       response. (Doc. 117-13 at 138:14–139:13, 140:21–141:20, 167:21–168:8.)

       (4) February 28, 2014 – Mr. Bleus’s first demand letter (Doc. 117-22): Mr. Vos testified
       Liberty should have assigned a UMBI adjuster in response to this letter, but it failed to
       either assign an adjuster or evaluate the claim. (Doc. 117-13 at 168:9–25.)

       (5) June 2, 2014 – Mr. Bleus’s second demand letter (Doc. 117-23): Although this letter
       indicates that Liberty has still not sent a copy of the policy to Mr. Smith, Mr. Vos confirmed
       that Liberty did not send a copy of the policy, evaluate the claim, or assign a UMBI adjuster
       in response to this letter. (Doc. 117-13 at 159:7–12, 169:1–20.)




                                                  19
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 20 of 27




Despite these multiple communications from Mr. Bleus, Liberty failed to provide a copy of the

insurance policy, to assign the claim to a UMBI adjuster, to investigate the UMBI claim, or to

reasonably resolve the claim.

       The New Mexico Supreme Court has found that the implied covenant of good faith and

fair dealing includes a duty to disclose the terms and conditions of an insurance policy. See Salas,

202 P.3d at 805 (“One important facet of the [covenant] is the duty reasonably to inform an insured

of the insured’s rights and obligations under the insurance policy.”) (quotation omitted)); (“A

number of courts have recognized that insurers . . . have a general duty to provide the named

insured, payee, or other protected party with a copy of the policy or other adequate documentation

of its terms.”) (quoting Thomas M. Fleming, Annotation, INSURER’S DUTY, AND EFFECT OF ITS

FAILURE,   TO   PROVIDE INSURED     OR   PAYEE WITH COPY       OF   POLICY   OR   OTHER ADEQUATE

DOCUMENTATION OF ITS TERMS, 78 A.L.R. 4th 9, § 2(a) (1990)). New Mexico law also imposes

on insurers “a duty to timely investigate and fairly evaluate the claim against its insured, and to

accept reasonable settlement offers within policy limits.” UJI 13-1704, NMRA; see also

Ambassador Ins. Co. v. St. Paul Fire & Marine Ins. Co., 690 P.2d 1022, 1024–26 (N.M. 1984).

       The evidence here supports a finding that Liberty repeatedly failed to investigate or

evaluate Mr. Smith’s UMBI claim or to respond to his settlement demands or requests for the

policy. However, a reasonable jury could find that Liberty’s failure was a matter of mistake, rather

than willfulness or bad faith. “[T]he implied covenant of good faith and fair dealing protects

against only bad faith or wrongful and intentional conduct that injures the other party’s rights under

the contract, and breach of the implied covenant may be the basis for an award of punitive

damages.” Azar v. Prudential Ins. Co. of Am., 68 P.3d 909, 927 (N.M. Ct. App. 2003) (citing Paiz

v. State Farm Fire & Cas. Co., 880 P.2d 300, 309–10 (N.M. 1994)). “[U]nder New Mexico law,


                                                 20
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 21 of 27




bad-faith conduct by an insurer typically involves a culpable mental state, and therefore the

determination whether the bad faith evinced by a particular defendant warrants punitive damages

is ordinarily a question for the jury to resolve.” Sloan v. State Farm Mut. Auto. Ins. Co., 85 P.3d

230, 233–34 (N.M. 2004). Accordingly, the Court denies Mr. Smith’s motion on this basis and

leaves Count IV for the jury to determine.

       C.      Mr. Smith’s claim for punitive damages is best left for the jury.

       To make out a claim for punitive damages for insurance bad faith, a plaintiff must show

that the insurer “acted with reckless disregard for the interest of the nonbreaching party.” Paiz v.

State Farm Fire & Cas. Co., 880 P.2d 300, 307 (N.M. 1994) (citing United Nuclear Corp. v.

Allendale Mut. Ins. Co., 709 P.2d 649, 654 (N.M. 1985) (“To assess punitive damages for breach

of an insurance policy there must be evidence of bad faith or malice in the insurer’s refusal to pay

the claim.”)) (subsequent citations omitted). “Whether an insurer delayed paying an insured’s

claim in bad faith is typically a question for the jury.” Montoya v. Loya Ins. Co., No. CV 18-590

SCY/JFR, 2019 WL 5457081, at *9 (D.N.M. Oct. 24, 2019) (citing City of Hobbs v. Hartford Fire

Ins. Co., 162 F.3d 576, 586 (10th Cir. 1998)).

       Mr. Smith argues that Liberty acted in bad faith when it misrepresented facts to the state

court in its motion to dismiss. (Doc. 117 at 25; see also 1st Am. Compl. ¶¶ 160–62.) Liberty argued

to the state court that Mr. Smith had no right to recover damages from Liberty because the

expiration of the statute of limitations prevented him from bringing a claim against the hit-and-run

driver. (See Doc. 117 at 25.) See also Smith, D-202-CV-2017-05651, Mot. to Dismiss. (N.M. 2d

Jud. Dist. Ct., Nov. 28, 2017). Mr. Smith asserts that he could not have named Mr. Chalan in a

lawsuit, because he did not know his identity. (Doc. 117 at 25.) Thus, he argues, Liberty’s

“proposition was clearly absurd, and its conduct was in utter disregard for the rights of its insured.”


                                                  21
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 22 of 27




(Id. at 26.) Mr. Smith fails to develop this argument or cite authority to show that Liberty’s position

was unsupported or unreasonable. Thus, the Court cannot find bad faith on this basis and will deny

his motion on Count XI.

VI.    Mr. Smith’s Motion for Summary Judgment as to Counts I, IV, V, and X (Doc. 122)

       A.      Evidentiary Objections and Rulings

       In its response brief, Liberty groups Mr. Smith’s facts into three categories, characterizing

them as either “unsupported argument” based on “something tangible,” “unsupported argument”

without a basis in evidence, and facts that are no “more than argument.” (See Doc. 129 at 3.)

Glaringly absent from its response, however, are citations to the record to show an absence of

support for Plaintiff’s assertions, in violation of D.N.M. LR-Civ. 56.1(b). The Court deems facts

(not arguments or legal conclusions) that refer with particularity to the record as undisputed unless

they are specifically controverted.

       B.      Mr. Smith has established that Liberty breached the insurance contract.

       To succeed on a claim for breach of contract in New Mexico, a plaintiff must show “the

existence of a contract, breach of the contract, causation, and damages.” Abreu v. N.M. Children,

Youth & Families Dep’t, 797 F. Supp. 2d 1199, 1247 (D.N.M. 2011) (citation omitted). Here, it is

undisputed that Mr. Smith was covered under an insurance policy that provided uninsured

motorists coverage and that he was hit by an uninsured driver. It is also undisputed that Liberty’s

failure to assign Mr. Smith’s claim to a UMBI adjuster as early as August 2013 was not in

conformity with its own policies and guidelines for proper claim handling.

       Liberty argues that it did not breach the contract, because once it assigned the UMBI claim

to an adjuster, it handled the claim effectively. (Doc. 129 at 13.) Again, Liberty did not send Mr.

Smith a copy of the policy or assign his claim to a UMBI adjuster until after he filed a lawsuit


                                                  22
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 23 of 27




more than four years after the accident. No reasonable jury could find that Liberty’s failure to act

was in accordance with the contractual terms, particularly where Liberty’s own 30(b)(6) witness

testified that Liberty should have acted much earlier. Mr. Smith has marshaled facts to show

breach.

          Liberty also argues that it paid the full amount of Mr. Smith’s MedPay claims and that he

fails to show damages, as required to maintain a breach of contract claim. 8 (Doc. 129 at 13.) Liberty

is mistaken. Mr. Smith testified that he has uncompensated damages in pain and suffering and lost

wages. He need not prove the amount of those damages at this stage. See Hemphill v. Liberty Mut.

Ins. Co., No. CV 10-0861 LH/RHS, 2013 WL 12123306, at *1–5 (D.N.M. Mar. 27, 2013) (denying

summary judgment to Liberty on plaintiff’s breach of contract claim where Liberty had paid

plaintiff the full amount due under policy’s MedPay provisions but denied her claim under the

uninsured/underinsured provisions, and finding that plaintiff would bear burden of proving

damages at trial).

          The Court finds that Liberty breached the insurance contract by failing to timely evaluate

Mr. Smith’s UMBI claim, and there is no evidence it has paid damages on the UMBI claim.

Accordingly, the Court will grant summary judgment in favor of Mr. Smith as to Liberty on the

breach of contract claim.

          C.      Mr. Smith’s claim for unreasonable delay will be decided by a jury.

          In Count X, Mr. Smith brings a claim for unreasonable delay in paying amounts owed

under the uninsured motorist provisions of the insurance contract. (See 1st Am. Compl. ¶¶ 156–

59.) This claim sounds in tort, rather than in contract. See Chavez v. Chenoweth, 553 P.2d 703,


8
  Liberty “dispute[s] . . . whether [it] sought ‘averment of the performance of any condition precedent’ in the
contract . . . .” (Doc. 129 at 13 (quoting McCasland v. Prather, 585 P.2d 336, 335 (N.M. Ct. App. 1978)).) It does not
elaborate on what condition precedent it refers to, and the Court finds it has waived any argument on this basis.

                                                         23
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 24 of 27




708–09 (N.M. Ct. App. 1976). “Such a tort claim provides a basis for recovery if there is evidence

of bad faith. Bad faith means a frivolous or unfounded refusal to pay.” Id. at 709 (citing State Farm

Gen. Ins. Co. v. Clifton, 86 N.M. 757, 527 P.2d 798 (1974)).

               “Unfounded” in this context does not mean “erroneous” or “incorrect”; it
       means essentially the same thing as “reckless disregard,” in which the insurer
       “utterly fail[s] to exercise care for the interests of the insured in denying or delaying
       payment on an insurance policy.” It means an utter or total lack of foundation for
       an assertion of nonliability—an arbitrary or baseless refusal to pay, lacking any
       arguable support in the wording of the insurance policy or the circumstances
       surrounding the claim. It is synonymous with the word with which it is coupled:
       “frivolous.”

Jackson Nat. Life Ins. Co. v. Receconi, 827 P.2d 118, 134 (N.M. 1992) (quoting Jessen v. Nat’l

Excess Ins. Co., 776 P.2d 1244, 1247 (N.M. 1989), overruled on other grounds by Paiz, 880 P.2d

at 307). Mr. Smith argues that Liberty “refus[ed] coverage and/or delay[ed] payment on a lawful

claim for reasons that are frivolous or unfounded,” which was in “‘reckless disregard’ for the

interest of the insured.” (Doc. 122 at 29.) The record evidence unquestionably shows that Liberty

failed to evaluate or respond to Mr. Smith’s claim despite Mr. Bleus’s multiple communications

demanding coverage.

       In Trujillo v. State Farm Mutual Automobile Insurance Co., an insurer sought summary

judgment on the plaintiff’s unreasonable delay claim because there was “no evidence that it ever

denied [the underinsured motorist] claim or that it acted with a ‘culpable mental state’ in deciding

the claim.” No. CV 18-638 KK/JHR, 2019 WL 6701326, at *5 (D.N.M. Dec. 9, 2019). The court

found, however, that New Mexico “law makes clear that an insurer need not explicitly or

definitively deny a claim to commit insurance bad faith; rather, it may also do so by delaying or

withholding payment of the claim, provided it acts frivolously or without foundation.” Id. (citing

Woodmen Acc. & Life Ins. Co. v. Bryant, 784 F.2d 1052, 1056 (10th Cir. 1986); Montoya, 2019



                                                  24
      Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 25 of 27




WL 1116010 at *6; Travelers Ins. Co. v. Montoya, 566 P.2d 105, 106 (N.M. Ct. App. 1977)). The

court held that the insurer was not “entitled to summary judgment merely because it did not

expressly or conclusively deny [the p]laintiff’s claim.” Id.

         Liberty’s own 30(b)(6) witness stated that by September 2013, Liberty had notice of Mr.

Smith’s UMBI claim and failed to assign that claim to the correct adjuster. Mr. Vos testified,

though, that Liberty’s failure to respond to Mr. Bleus’s three written communications was a

“mistake” made multiple times. And while Liberty argues that that there is a factual issue regarding

whether he was actually owed a payment for his UMBI claim (see Doc. 129 at 16), the real sticking

point here is whether Liberty made an honest mistake in responding to Mr. Bleus’s letters. A

reasonable jury could find that Liberty’s employees erroneously—but without bad faith—failed to

respond to the communications. 9

         Of course, a reasonable jury could also find that Liberty’s failure to investigate and resolve

Mr. Smith’s claim after three written communications represents culpable conduct. “[T]here comes

a point at which the insurer’s conduct progresses from mere unreasonableness to a culpable mental

state.” Sloan, 85 P.3d at 236; see also Trujillo, 2019 WL 6701326, at *5 (quoting Am. Nat. Prop.

& Cas. Co. v. Cleveland, 293 P.3d 954, 958 (N.M. Ct. App. 2012)) (subsequent citation omitted);

Salopek Tr. for Salopek Family Heritage Tr. v. Zurich Am. Life Ins. Co., 446 F. Supp. 3d 886, 908

(D.N.M. 2020) (“An investigation may be untimely and unfair when there is ‘an unreasonable

delay in notification, timely evaluation and timely payment.’”). The Court denies the motion with

respect to Count X.




9
 This is particularly true where Mr. Bleus made the tactical decision to file suit after four years had passed without
calling Liberty to inquire about the status of the UMBI claim.

                                                         25
        Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 26 of 27




         D.     Mr. Smith has not established that Liberty is liable for a violation of the UIPA.

         In Count V, Mr. Smith asserts that Liberty violated several of its statutory obligations under

the UIPA, N.M. Stat. Ann. § 59A-16-20. (1st Am. Compl. ¶¶ 108–22.) Oddly, Liberty looks only

to the amended complaint in responding to the motion on Count V. (See Doc. 129 at 16–18.) It

argues that Mr. Smith’s complaint is not “well-pled” and “references broad swaths of the New

Mexico Insurance Code . . . without specifying which portions Liberty allegedly violated or how

it allegedly did so . . . .” (Id. at 17.) Yet in his motion, Mr. Smith argues that Liberty violated

§ 59A-16-20(A)–(D), (G)–(H), (N). (See Doc. 122 at 30–31.) Had he then taken time to specify

which facts support violations of these subsections, he might have prevailed on this claim. He did

not, however, tie the facts to his argument, and the Court declines to do so for him. As this is Mr.

Smith’s motion for summary judgment and he has failed to support his argument with citations to

the record, the Court will deny the motion on this basis. Count V remains to be decided at trial.

VII.     Conclusion

         Ms. Sloan and Ms. VanDusen have shown an absence of evidence to support any claims

against them. The Court grants summary judgment to Ms. Sloan and Ms. VanDusen and dismisses

them with prejudice from this lawsuit. Additionally, the Court grants summary judgment to Liberty

with respect to Mr. Smith’s claim for fraud and misrepresentation (Count III), and that claim is

dismissed. Count VII (intentional infliction of emotional distress) was previously dismissed. (Doc.

137.)

         Mr. Smith has established that he is entitled to summary judgment against Liberty on Count

I (breach of contract). Mr. Smith must prove damages on this claim at a separate hearing.

         The following counts remain at issue for trial against Liberty only: Count II (negligence);

Count IV (breach of the implied covenant of good faith and fair dealing); Count V (insurance bad


                                                  26
     Case 1:18-cv-00739-RB-JFR Document 159 Filed 10/20/20 Page 27 of 27




faith violation of the UIPA); Count VI (violation of the UTPA); Count XIII (negligent

misrepresentation); Count IX (negligence per se); Count X (unreasonable delay); and Count XI

(punitive damages).

       THEREFORE,

       IT IS ORDERED that the Motion for Summary Judgment as to the Individual Defendants

on Plaintiff’s Counts I, II, IV, V, VIII, IX, and X (Doc. 113) is GRANTED;

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Plaintiff’s Claim for Fraud (Doc. 115) is GRANTED;

       IT IS FURTHER ORDERED that Mr. Smith’s Motion for Partial Summary Judgment

Regarding Defendant Liberty Mutual Fire Insurance Company’s Breach of the Implied Covenant

of Good Faith and Fear Dealing, Necessitating the Imposition of Punitive Damages (Doc. 117) is

DENIED;

       IT IS FURTHER ORDERED that Mr. Smith’s Motion for Partial Summary Judgment

and Supporting Memorandum of Law Regarding Liability of Defendant Liberty Mutual Fire

Insurance Company (Doc. 122) is GRANTED IN PART with respect to Count I and DENIED

IN PART with respect to the remaining claims; and

       IT IS FURTHER ORDERED that Ms. Sloan and Ms. VanDusen are DISMISSED from

this lawsuit with prejudice.



                                           ________________________________
                                           ROBERT C. BRACK
                                           SENIOR U.S. DISTRICT JUDGE




                                             27
